Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the relief portion is delimited by at least one continuously differentiable top line running in a radial plane, and wherein the top line is either a straight line and/or has at least one point of maximum distance oriented in the direction of the displacement space in the normal direction to the piston end face plane, and wherein each of the boundary lines includes, as two same kind extreme values, either two minima or two maxima, a distance (d) of which along an arc line around the center axis is greater than or equal to the positive root of 9.6 times the product of a maximum height (a) of the relief portion, a thickness (h) of the piston disk, a modulus of elasticity of the piston disk, a safety factor and the reciprocal of a yield stress of a material of the piston disk.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the relief portion is delimited on a number of sides by a plurality of boundary lines running concentrically with respect to the center axis, wherein each of these boundary lines can be differentiated continuously, and wherein the relief portion is delimited by at least one continuously differentiable top line running in a radial plane, and wherein the top line is either a straight line and/or has at least one point of maximum distance oriented in the direction of the displacement space in the normal direction to the piston end face plane, and wherein a height of the relief portion parallel to the center axis is less than an arc length of its width.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein the relief portion is delimited on a number of sides by a plurality of boundary lines .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657